Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner notes that applicant’s arguments in the remarks filed 6/14/2021 related to the prior art rejection refers to US 2019/0004779 as “Stawikowski” throughout the arguments. However the reference is to Schmidt et al. Stawikowski is the applicant of the instant application. Other than this mix up of the name of the reference, the examiner agrees with the substance of the arguments presented.
The new reference to Heindl et al. shows containerized processing in an edge device. The reference does not show the claimed stack file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLENN A. AUVE/Primary Examiner, Art Unit 2185